DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 13 July, 2022, with respect to the rejection(s) of claim(s) 1, 2, 7, 8, and 15 under 35 U.S.C. 102 over US 4,982,812 (“HWANG”), claim(s) 3 and 16 under 35 U.S.C. 103 over HWANG, in view of KR 102217013 (“KANG”), claim(s) 4 and 17 under 35 U.S.C. 103 over HWANG, in view of US 6,558,248 (“MOORE”), claim(s) 9-14 under 35 U.S.C. 103 over HWANG, in view of JP2009014228 (“HYOUDOU”), claim(s) 5, 6, 18, and 19 under 35 U.S.C. 103 over HWANG, in view of MOORE and HYOUDOU, and claim(s) 20 under 35 U.S.C. 103 over HWANG, in view of NICKLAS ENGSTROM have been fully considered and are persuasive (except as noted below with regards to the accommodation of the compression unit and drive unit among the different covers).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of TANAKA (JP H11294365 A – published 26 October, 1999; see provided English machine translation), SEO (KR 20120090161 A – published 17 August, 2012; see provided English machine translation), and SETOGUCHI (WO 2009004766 A1 – published 8 January, 2009; see provided English machine translation. Particularly, TANAKA teaches that it is known to provide a compressor with a compression unit which causes the compression of the fluid injected into the compressor, by operation of a drive unit that rotates an electric motor to compress the fluid interior to the compression chambers. The drive unit includes a rotor, stator, and shaft which enables the rotation of the drive unit. As such, it is predictable to provide a compressor with such components of the compressor based on known operating principles and manner of intended operation. Secondly, SEO is relevant prior art based on the necessity of a detachable arrangement to ensure improved assemblability of the soundproof cover (par. 67 of the instant application). SEO teaches wherein magnetic rings are positioned along circumferential surfaces of a container and container cover, so as to accomplish each of assembly and disassembly (par. 7 of SEO). Lastly, SETOGUCHI teaches the use of layered plates to provide sound proofing, in addition to heat insulation, of the compressor housed within the interior thereof.
Furthermore, the Examiner, respectfully, disagrees with the assertions made by the Applicant regarding HWANG with respect to the accommodation of the compressor unit or drive unit among the first or second cover. While the claim provides “wherein one of the first cover and the second cover are configured to accommodate one of the compression unit or the drive unit, and the other of the first cover or the second cover is configured to accommodate the other of the compression unit or the drive unit”, the claim does not negate the ability of the first or second cover to accommodate either one or both of the compression unit or drive unit. As such, the first and second cover may accommodate the compression unit and drive unit, so long as the first or second cover accommodates, at the very least, the compression unit or drive unit, and another one of the first and second unit accommodates, at the very least, the compression unit or the drive unit. The present claim limitations do not provide that only the first or the second cover may accommodate only one of the compression unit or the drive unit, while only the other of the first cover of the second cover may accommodate only one of the compression unit or the drive unit. As such, the Examiner maintains the position that HWANG teaches the requirements of accommodating the compression unit or drive unit by the first or second covers.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 13 July, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 4,982,812 – published 8 January, 1991), in view of TANAKA (JP H11294365 A – published 26 October, 1999; see provided English machine translation) and SEO (KR 20120090161 A – published 17 August, 2012; see provided English machine translation).
As to claim 1, HWANG discloses a cover (100) for a compressor (4), wherein the cover defines an accommodating space (interior of 100) configured to receive the compressor (figure 1; col.1, lines 64-67), the cover comprising:
 a first cover (any one of 1, 2, or 3) configured to be spaced apart from an outer surface of the compressor (figure 1, in view of, at least, col.3, lines 25-27 when 2 is defined as the first cover);
a second cover (any other one of 1, 2, or 3) detachably attached to the first cover (figure 1; col. 2, lines 24-40) and configured to be spaced apart from the outer surface of the compressor (figure 1, in view of, at least, col.3, lines 25-27 when 2 is defined as the first cover); and
a connection part (screws 18 and/or 25) disposed between the first cover and the second cover (figure 1) and connects the first cover and the second cover to each other (col. 2, lines 24-40), the connection part extending along a surface of the first and second cover (figure 1),
wherein the first cover and the second cover are configured to reduce transmission of noise generated from the compressor to an outside of the accommodating space (abstract; col. 1, line 64- col. 2, line 3), and
wherein one of the first cover or the second cover is configured to accommodate the compressor (figure 1), and the other of the first cover or the second cover is configured to accommodate the compressor (figure 1).
However, HWANG does not disclose the compressor components associated with the compression unit and drive unit, the connection part extending along a circumference of each of the first and second covers, and the compression unit and drive unit, explicitly, being accommodated by the first and second covers.
First, TANAKA teaches a compressor (1) is known to include a compression unit (5; par. 26) that is configured to compress refrigerant (par. 32-38) and a drive unit (4; par. 26) that includes a stator (7), a rotor (9) configured to be rotated by the stator (par. 29), and a rotating shaft (10) coupled to the rotor and connected to the compression unit (figure 1; par. 32). This is strong evidence that modifying HWANG as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., providing a compressor which is operated and intended to be operated to compress a working fluid, such as the fluid associated with an air-conditioner of HWANG, for the purposes of providing air conditioning). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify HWANG by TANAKA such that the compressor includes the components of the compression unit and the drive unit, as claimed, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of providing a compressor which is operated and intended to be operated to compress a working fluid, such as the fluid associated with an air-conditioner of HWANG, for the purposes of providing air conditioning.
Second, TANAKA, further, teaches wherein the compression unit (5) is accommodated by the first cover (3A or 3B) or the second cover (3A or 3B) and the drive unit is accommodated by the first cover (3A or 3B) or the second cover (3A or 3B). The cover is used to provide a hermetic compressor having a double-structure closed container having soundproof and vibration-proof structure (par. 1 and 16). It, thus, would have been further obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG by the teachings of TANAKA to provide the compression unit and drive unit are accommodated by at least the first and second cover so as to achieve the goals/aims of reducing noise and vibration from the operation of the compressor.
Lastly, SEO is relevant art based on the necessity of a detachable arrangement to ensure improved assemblability of the soundproof cover (par. 67 of the instant application). SEO teaches the use of a first cover (13) and a second cover (12) which include a connection part (12B and 13C) which extends along a circumference of each of the first cover and the second cover (figure 4), so as to detachably attached the first and second covers to one another (par. 7) in an easy manner (par. 7). As such, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG with the teachings of SEO to include the connection part being along a circumference of the first and second covers so as to easily open and close the covers to maintain items stored therein (par. 7) compared to other closure methods that are difficult, or require a lot of force, to open/close by a user (par. 7).

 As to claim 2, HWANG, as modified by TANAKA and SEO, teaches wherein the connection part surrounds a circumferential surface of one of the compression unit or drive unit (figure 1, in view of the teachings that the first and second cover accommodate interiorly the compression unit and drive unit and that the connection part is circumferentially extending between the first and second overs). See rejection of claim 1 for the reasons to modify HWANG, as claimed, to include the connection part and compression or drive unit.

As to claim 3, HWANG, as modified by TANAKA and SEO, taught the addition of the connection part, as disposed in a circumferentially extending manner along the first and second covers. However, HWANG, as presently modified, does not further disclose wherein the connection part is made of a magnetic material.
SEO, however, teaches the use of a first cover (13) and a second cover (12) which include a connection part (12B and 13C) which extends along a circumference of each of the first cover and the second cover (figure 4), so as to detachably attached the first and second covers to one another (par. 7) in an easy manner (par. 7) by using magnetic rings as the connection part (12C and 13C; par.23) . As such, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG with the teachings of SEO to include the connection part being made of magnetic material so as to easily open and close the covers to maintain items stored therein (par. 7) compared to other closure methods that are difficult, or require a lot of force, to open/close by a user (par. 7).

As to claim 7, HWANG discloses a cover (100) for a compressor (4), wherein the cover defines an accommodating space (interior of 100) configured to receive the compressor (figure 1; col.1, lines 64-67), the cover comprising:
 a first cover (any one of 2 or 3) that extends along a longitudinal direction of the compressor from a perimeter of a first surface of the first cover (see figure 1, wherein the edge of the first cover extends along the longitudinal direction of the compressor), the first cover defining a first portion(such as an upper end or lower end portion of the accommodating space) of the accommodating space configured to receive a first end of the compressor (figure 1, wherein the top section of the compressor is the first end when the first cover is 3 or the bottom section of the compressor is the first end when the first cover is 2);
a second cover (1) detachably attached to the first cover (figure 1; col. 2, lines 24-40) and spaced apart from an outer surface of the compressor ( figure 1) configured to be spaced apart from the outer surface of the compressor (figure 1, in view of, at least, col.3, lines 25-27), the second cover defining a second portion of the accommodating space (figure 1);
a third cover (any one or 2 or 3) that is detachably attached to the second cover (figure 1; col.2, lines 24-40) and that extends along the longitudinal direction of the compressor from a perimeter of a first surface of the third cover (see figure 1, wherein the edge of the third cover extends along the longitudinal direction of the compressor), the third cover defining a third portion(such as an upper end or lower end portion of the accommodating space) of the accommodating space configured to receive a second end of the compressor (figure 1, wherein the top section of the compressor is the third end when the first cover is 3 or the bottom section of the compressor is the third end when the first cover is 2) opposite the first end;
a first connection part (screws 18 and/or 25, dependent upon which is defined as the first cover, 2 or 3) disposed between the first cover and the second cover (figure 1) and configured to connect the first cover and the second cover to each other (col. 2, lines 24-40), the first connection part extending along a surface of the first and second cover (figure 1); and
a second connection part (screws 18 and/or 25, dependent upon which is defined as the third cover, 2 or 3) disposed between the second cover and the third cover (figure 1) and configured to connect the second cover and the third cover to each other (col. 2, lines 24-40), the first connection part extending along a surface of the second and third cover (figure 1)
wherein one of the first cover or the second cover is configured to accommodate the compressor (figure 1), and the other of the first cover or the second cover is configured to accommodate the compressor (figure 1).
However, HWANG does not disclose the compressor components associated with the compression unit and drive unit, the first connection part extending along a circumference of each of the first and second covers and the second connection part extending along a circumference of each of the second and third covers, and the compression unit and drive unit, explicitly, being accommodated by the first and second covers.
First, TANAKA teaches a compressor (1) is known to include a compression unit (5; par. 26) that is configured to compress refrigerant (par. 32-38) and a drive unit (4; par. 26) configured to drive the compression unit (par. 29 and 32). This is strong evidence that modifying HWANG as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., providing a compressor which is operated and intended to be operated to compress a working fluid, such as the fluid associated with an air-conditioner of HWANG, for the purposes of providing air conditioning). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify HWANG by TANAKA such that the compressor includes the components of the compression unit and the drive unit, as claimed, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of providing a compressor which is operated and intended to be operated to compress a working fluid, such as the fluid associated with an air-conditioner of HWANG, for the purposes of providing air conditioning.
Second, TANAKA, further, teaches wherein the compression unit (5) is accommodated by the first cover (3A or 3B) or the second cover (3A or 3B) and the drive unit is accommodated by the first cover (3A or 3B) or the second cover (3A or 3B). The cover is used to provide a hermetic compressor having a double-structure closed container having soundproof and vibration-proof structure (par. 1 and 16). It, thus, would have been further obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG by the teachings of TANAKA to provide the compression unit and drive unit are accommodated by at least the first and second cover so as to achieve the goals/aims of reducing noise and vibration from the operation of the compressor.
Lastly, SEO is relevant art based on the necessity of a detachable arrangement to ensure improved assemblability of the soundproof cover (par. 67 of the instant application). SEO teaches the use of a cover (13) and another cover (12) which include a connection part (12B and 13C) which extends along a circumference of each of the cover and another cover (figure 4), so as to detachably attached the covers to one another (par. 7) in an easy manner (par. 7). As such, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG with the teachings of SEO to include the connection part being along a circumference of the first and second covers, in addition to the second and third covers, so as to easily open and close the covers to maintain items stored therein (par. 7) compared to other closure methods that are difficult, or require a lot of force, to open/close by a user (par. 7).

As to claim 8, HWANG, as modified by TANAKA and SEO, further teaches wherein the compressor further includes:
a cabinet (case of the compressor, 4; figure 1) that comprises an inlet portion ( disposed at a first side of the cabinet(41 shown at the same first side, as a bottom or top, 41; figures 1 and 2) and configured to introduce the refrigerant (col.2, lines 60-68) and discharge portion disposed at the first side of the cabinet(41 shown at the same first side, as a bottom or top, 41; figures 1 and 2) and configured to discharge the refrigerant (col.2, lines 60-68); and
a fixing portion (5 or 18) configured to fix the compressor to a ground (figures 1 and 2; col.4, lines 55-59; col. 5, lines 25-27 or ground section of the lid along the flange).
However, HWANG, as presently modified, does not further disclose a rotary shaft extending away from the drive unit in a direction away from the discharge portion and that is configured to rotate. 
TANAKA teaches a compressor (1) is known to include a compression unit (5; par. 26) that is configured to compress refrigerant (par. 32-38) and a drive unit (4; par. 26) that includes a stator (7), a rotor (9) configured to be rotated by the stator (par. 29), and a rotating shaft (10) coupled to the rotor and connected to the compression unit (figure 1; par. 32). The rotating shaft is provided to extend away from ports (7/8) which are configured to discharge from or introduce to a fluid of the system (par. 39) .  This is strong evidence that modifying HWANG as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., providing a compressor which is operated and intended to be operated to compress a working fluid, such as the fluid associated with an air-conditioner of HWANG, for the purposes of providing air conditioning). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify HWANG by TANAKA such that the compressor includes the components of the drive unit, as claimed, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of providing a compressor which is operated and intended to be operated to compress a working fluid, such as the fluid associated with an air-conditioner of HWANG, for the purposes of providing air conditioning.
As to claim 9, HWANG, as modified by TANAKA and SEO, further discloses wherein the first surface of the first cover (2) defines a communication hole configured to receive the (41 is provided along 42/43, of figure 2) inlet portion or the discharge portion(col.2, lines  60-68), and wherein the inlet portion or the discharge portion is configured to penetrate the communication hole (figure 2).

As to claim 10, HWANG, as modified by TANAKA and SEO, previously taught the inclusion of a compression unit and drive unit of the compressor (see rejection of claim 7). HWANG, as modified, further discloses the second cover (1) extends in the longitudinal direction to cover the compression unit having a first height and the drive unit having a second height  (figures 1 and 2), wherein the compression unit and drive unit are provided within the structure, 4, so as to have a first height and second height associated therewith interior to the structure, 4.

As to claim 11, HWANG, as modified by TANAKA and SEO, further disclose wherein the first surface of the third cover defines an opening (figure 2, wherein there is an opening defined by a rim surrounding, 32) and wherein the cabinet (structure of 4) is configured to penetrate the opening (figure 1 and 2).

As to claim 12, HWANG, as modified by TANAKA and SEO, further discloses wherein the first surface of the first cover (2) defines a communication hole configured to receive the (41 is provided along 42/43, of figure 2) inlet portion (col.2, lines  60-68) and an opening configured to receive the cabinet (figures 2, wherein there is a rim opening defined by a rim surrounding 22), and wherein the inlet portion is configured to penetrate the communication hole (figure 2) and wherein the cabinet (structure of 4) is configured to penetrate the opening (figures 1 and 2).

As to claim 13, HWANG, as modified by TANAKA and SEO, previously taught the inclusion of a compression unit of the compressor (see rejection of claim 7). HWANG, as modified, further discloses the second cover (1) extends in the longitudinal direction to cover the compression unit having a first height (figures 1 and 2), wherein the compression unit is provided within the structure, 4, so as to have a first height associated therewith interior to the structure, 4.

As to claim 14, HWANG, as modified by TANAKA and SEO, further discloses wherein the first surface of the third cover (3) defines a coupling hole at a positioning corresponding to a fixing hole defined by the fixing portion (figure 2), the coupling hole being configured to receive a screw (18) passing through the fixing hole (figure 2).

As to claim 15, HWANG, as modified by TANAKA and SEO, teaches wherein the first connection part surrounds a circumferential surface of one of the compression unit or drive unit (figure 1, in view of the teachings that the first and second cover accommodate interiorly the compression unit and drive unit and that the connection part is circumferentially extending between the first and second overs). See rejection of claim 1 for the reasons to modify HWANG, as claimed, to include the connection part and compression or drive unit.

As to claim 16, HWANG, as modified by TANAKA and SEO, taught the addition of the first and second connection parts, as disposed in a circumferentially extending manner along the first and second covers and/or the second and third covers. However, HWANG, as presently modified, does not further disclose wherein the connection parts are made of a magnetic material.
SEO, however, teaches the use of a cover (13) and another cover (12) which include a connection part (12B and 13C) which extends along a circumference of each of the cover and the other cover (figure 4), so as to detachably attached the first and second covers to one another (par. 7) in an easy manner (par. 7) by using magnetic rings as the connection part (12C and 13C; par.23) . As such, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG with the teachings of SEO to include the connection parts being made of magnetic material so as to easily open and close the covers to maintain items stored therein (par. 7) compared to other closure methods that are difficult, or require a lot of force, to open/close by a user (par. 7).

As to claim 20, HWANG, as modified by TANAKA and SEO, further discloses wherein the first cover defines a predetermined inclination angle with respect to a plane parallel to the first surface of the third cover (figure 1-2,wherein the inclination angle can be any angle, as the claim is generic to the extend of the inclination angle, such that an angle of zero could encompass the inclination angle).

Claim(s) 4-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 4,982,812 – published 8 January, 1991), in view of TANAKA (JP H11294365 A – published 26 October, 1999; see provided English machine translation), SEO (KR 20120090161 A – published 17 August, 2012; see provided English machine translation), and SETOGUCHI (WO 2009004766 A1 – published 8 January, 2009; see provided English machine translation).
As to claim 4, HWANG, as modified by TANAKA and SEO, does not further provide wherein the first cover and the second cover are made of different materials.  
However, SETOGUCHI is within the field of endeavor of a compressor cover (pg. 1). SETOGUCHI teaches wherein the cover includes a first cover (26 or 27) and a second cover (26 or 27) which are made of layered materials (7, 17, 18, and 19) that are different materials (pg. 1, which incorporates the use of sound absorbing layers; pg. 5, wherein 17 is provided as various heat insulating materials and 18 is provided as various sound insulating materials; pg. 7, wherein 19 is an air layer, 7 is aluminum alloy; pg. 8, wherein another sound-insulating layer is provided between 17 and 18; figures 2-8). Particularly, the use of different materials for the first and second cover provides for heat insulation and sound insulation, which is compact to reduce the size of the refrigerating apparatus (pg. 1). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG further with the teachings of SETOGUCHI to have first and second covers made of different materials to provide heat insulating and sound proofing of the compressor case.

As to claim 5, HWANG, as modified by TANAKA, SEO, and SETOGUCHI, as previously taught included wherein the first and second covers are provided with a plurality of materials which are made by stacking a plurality of plates (see rejection of claim 4, in addition to figures 2-8 of SETOGUCHI previously noted). As such, again, the purpose of providing such materials and stacking of plates, formed of these materials, provides heat insulating and sound insulating effects to the compressor. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG further with the teachings of SETOGUCHI to have first and second covers made of different materials stacked, as claimed, to provide heat insulating and sound proofing of the compressor case.

As to claim 6, HWANG, as modified by TANAKA, SEO, and SETOGUCHI, as previously taught included wherein the first and second covers are provided with a plurality of materials which are made by stacking a plurality of plates (see rejection of claim 4 and 5, in addition to figures 2-8 of SETOGUCHI previously noted).
Furthermore, SETOGUCHI teaches wherein the plurality of plates include:
a first plate (7) defining an inner surface of the cover facing the space accommodating the compressor (figures 2-8), the first plate defining a plurality of holes (air gaps, 19 formed between, 7) configured to reduce transmission of the noise (pg.6-7);
a second plate (18) stacked on the first plate and configured to absorb the noise (pg. 5 and 6-7); and
a third plate (17) that is stacked on the second plate, that defines an outer surface of the cover (figures 2-8), and that is configured to reduce transmission of noise (pg. 6).
As such, again, the purpose of providing such materials and stacking of plates, formed of these materials, provides heat insulating and sound insulating effects to the compressor. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG further with the teachings of SETOGUCHI to have first and second covers with the stacked plate construction, as claimed, to provide heat insulating and sound proofing of the compressor case.

As to claim 17, HWANG, as modified by TANAKA and SEO, does not further provide wherein the second cover and the third cover are made of different materials.  
However, SETOGUCHI is within the field of endeavor of a compressor cover (pg. 1). SETOGUCHI teaches wherein the cover includes a cover (26 or 27) and another cover (26 or 27) which are made of layered materials (7, 17, 18, and 19) that are different materials (pg. 1, which incorporates the use of sound absorbing layers; pg. 5, wherein 17 is provided as various heat insulating materials and 18 is provided as various sound insulating materials; pg. 7, wherein 19 is an air layer, 7 is aluminum alloy; pg. 8, wherein another sound-insulating layer is provided between 17 and 18; figures 2-8). Particularly, the use of different materials for the covers provides for heat insulation and sound insulation, which is compact to reduce the size of the refrigerating apparatus (pg. 1). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG further with the teachings of SETOGUCHI to have second and third covers made of different materials to provide heat insulating and sound proofing of the compressor case.

As to claim 18, HWANG, as modified by TANAKA, SEO, and SETOGUCHI, as previously taught included wherein the covers are provided with a plurality of materials which are made by stacking a plurality of plates (see rejection of claim 4, in addition to figures 2-8 of SETOGUCHI previously noted). Furthermore, SETOGUCHI teaches wherein the plurality of plates are stacked in a direction from an interior housing the compressor to an exterior thereof. As such, again, the purpose of providing such materials and stacking of plates, formed of these materials, provides heat insulating and sound insulating effects to the compressor. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG further with the teachings of SETOGUCHI to have the covers made of different materials stacked, as claimed, to provide heat insulating and sound proofing of the compressor case.

As to claim 19, HWANG, as modified by TANAKA, SEO, and SETOGUCHI, as previously taught included wherein the covers are provided with a plurality of materials which are made by stacking a plurality of plates (see rejection of claim 4 and 5, in addition to figures 2-8 of SETOGUCHI previously noted).
Furthermore, SETOGUCHI teaches wherein the plurality of plates include:
a first plate (7) defining an inner surface of the cover facing the space accommodating the compressor (figures 2-8), the first plate defining a plurality of holes (air gaps, 19 formed between, 7) configured to reduce transmission of noise (pg.6-7);
a second plate (18) stacked on the first plate and configured to absorb the noise (pg. 5 and 6-7); and
a third plate (17) that is stacked on the second plate, that defines an outer surface of the cover (figures 2-8), and that is configured to reduce transmission of noise (pg. 6).
As such, again, the purpose of providing such materials and stacking of plates, formed of these materials, provides heat insulating and sound insulating effects to the compressor. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HWANG further with the teachings of SETOGUCHI to have covers with the stacked plate construction, as claimed, to provide heat insulating and sound proofing of the compressor case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/26/2022